Case: 19-60742     Document: 00515664839          Page: 1    Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 19-60742                      December 7, 2020
                                                                       Lyle W. Cayce
   Oscar Omar Canales-Berrios,                                              Clerk


                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                          Petition for Review of an Order
                       of the Board of Immigration Appeals
                            Agency No. A098 935 658


   Before Wiener, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          Petitioner Oscar Omar Canales-Berrios unlawfully entered the United
   States and was served with a Notice to Appear that did not include the date
   or time of his hearing. It did include, however, the requirement that Canales-
   Berrios provide his address to immigration authorities. It warned that if he
   did not provide his address, the government was not obligated to notify him


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60742        Document: 00515664839         Page: 2   Date Filed: 12/08/2020




                                     No. 19-60742


   of his hearing—at which he could be ordered removed, whether or not he
   appeared. Canales-Berrios never provided his address. He now asks us to
   reverse the Board of Immigration Appeals for reinstating his in absentia order
   of removal. Under our precedents, Canales-Berrios can receive no relief. We
   affirm.
                                          I
                                          A
             On September 20, 2005, Canales-Berrios, a native and citizen of El
   Salvador, entered the United States without having been duly admitted or
   paroled. The next day, he was served in person with a Form I-862 (a Notice
   to Appear) charging him with removability under the Immigration and
   Nationality Act. The NTA stated that Canales-Berrios was ordered to
   appear before an immigration judge in San Antonio, Texas, “on a date to be
   set,” “at a time to be set.” It informed Canales-Berrios that he was “required
   to provide” the immigration authorities, “in writing, with [his] full mailing
   address and telephone number” and to “notify the Immigration Court
   immediately” of any changes. If Canales-Berrios did not submit a change of
   address “or otherwise provide an address,” the NTA warned, the
   government would “not be required to provide [him] with written notice of
   [his] hearing.” The NTA further warned that if Canales-Berrios did not
   appear at his hearing, the IJ could order him to be removed in his absence.
             Canales-Berrios concedes that he “did not provide an address” for
   service. His removal hearing was set for November 29, 2005, and the
   government did not give Canales-Berrios notice of the hearing. Canales-
   Berrios did not appear at the hearing. The IJ concluded that Canales-Berrios
   did not receive notice of the hearing because he “failed to provide the court
   with his[] address as required” under the statute, “after having been advised




                                          2
Case: 19-60742      Document: 00515664839          Page: 3   Date Filed: 12/08/2020




                                    No. 19-60742


   of that requirement in the Notice to Appear.” The IJ ordered Canales-
   Berrios removed in absentia.
          In April 2013, Canales-Berrios was in a minor car accident in
   Greensboro, North Carolina. Law enforcement took him into custody upon
   learning of the outstanding removal order. He was never criminally charged.
   He sought, and obtained, stays of removal in April 2013, April 2014, and April
   2015. He applied a fourth time in October 2017, but, in November 2017, his
   request was denied.
                                         B
          On June 21, 2018, the Supreme Court decided Pereira v. Sessions, 138
   S. Ct. 2105 (2018). Pereira, a noncitizen who entered the country in 2000,
   applied for cancellation of removal, a form of relief available to noncitizens
   who have been continuously present in the United States for ten years,
   among other requirements. Id. at 2112. In Pereira, the Court addressed the
   “stop-time rule,” which ends the period of continuous presence when the
   noncitizen is served an NTA. Id. at 2109. Pereira was served an NTA in
   2006 that did not indicate the time or date of his removal hearing—in fact,
   he never received any notice of the time or date because the immigration
   court mailed a second notice to the wrong address. Id. at 2112. He was
   removed in absentia in 2007. Id. He was arrested in 2013, at which point he
   applied for cancellation of removal. Id. The government argued that his
   continuous presence ended in 2006, when he was served the NTA. Id. But
   the statute’s text and context, and common sense, led the Court to disagree:
   The Court held “that a notice that does not specify when and where to
   appear for a removal proceeding is not a ‘notice to appear’ that triggers the
   stop-time rule.” Id. at 2115.
          On July 20, 2018, Canales-Berrios, through counsel, moved to reopen
   his removal hearing and rescind the removal order. He argued that under




                                         3
Case: 19-60742      Document: 00515664839           Page: 4   Date Filed: 12/08/2020




                                     No. 19-60742


   Pereira, his NTA was defective because it did not include the date and time
   of his removal hearing. His deficient NTA, Canales-Berrios contended,
   meant two things: (1) the IJ never had jurisdiction to order him removed, and
   (2) he qualified for cancellation of removal because, under Pereira, he had
   accrued ten years of continuous presence in the United States. Accordingly,
   Canales-Berrios also sought cancellation of removal in connection with his
   motion to reopen.
          The IJ agreed with Canales-Berrios. On August 18, 2018, the IJ issued
   an order finding that the immigration court never had jurisdiction because
   the NTA was defective under Pereira for lack of date and time. The IJ
   reopened the removal proceedings, rescinded the removal order, and ordered
   Canales-Berrios’s removal proceedings terminated.
          The government appealed to the Board of Immigration Appeals, and
   the Board reversed the IJ. The Board explained that the IJ “did not have the
   benefit” of its recent decision, Matter of Miranda-Cordiero, which held that
   rescinding an in absentia removal order or terminating proceedings was not
   necessary if the noncitizen “failed to provide an address where a notice of
   hearing could be sent,” regardless of any NTA defects. See Matter of
   Miranda-Cordiero, 27 I. & N. Dec. 551 (BIA 2019). The Board found that
   Canales-Berrios “did not provide an address where notice of the time and
   place of the hearing could be sent.” Therefore, the Board vacated the IJ’s
   order to reopen the proceedings, rescind the removal order, and terminate
   the proceedings. The Board reinstated the 2005 removal order.
          The Board’s decision was dated August 12, 2019. Canales-Berrios
   filed a petition for review in this court on October 3, 2019.




                                          4
Case: 19-60742     Document: 00515664839           Page: 5   Date Filed: 12/08/2020




                                    No. 19-60742


                                         II
                                         A
          As a preliminary matter, we lack jurisdiction if Canales-Berrios did not
   file his petition to review the Board’s order within 30 days. 8 U.S.C.
   § 1252(b)(1); Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).
   More than 30 days elapsed between August 12, 2019, and October 3, 2019.
   Therefore, the government argues, we lack jurisdiction. In support of this
   argument, the government points to the letters of notice from the clerk’s
   office, stating that a copy of the Board’s decision was enclosed, dated August
   12, 2019.
          Canales-Berrios asserts, however, that he never received notice of the
   Board’s order. In his affidavit, dated September 17, 2019, Canales-Berrios
   stated that he first received the Board’s order on September 16, 2019, when
   his counsel emailed it to him. He further stated that his wife checks the mail
   daily and contacts him immediately if he receives anything immigration
   related, and that she “never called [him] about the BIA decision because we
   never received it.” Canales-Berrios’s counsel asserted that neither he, nor
   any other attorney or employee of the law firm, was ever served a copy of the
   order. Counsel stated that he became aware of the order on September 16,
   2019, following a May 6, 2019, Freedom of Information Act request for
   Canales-Berrios’s entire immigration record. Therefore, Canales-Berrios
   argues that less than 30 days elapsed between when he received the order
   (September 16, 2019) and when he filed his petition (October 3, 2019).
          “[T]he time for filing a review petition begins to run when the BIA
   complies with the terms of federal regulations by mailing its decision to
   petitioner’s address of record.” Ouedraogo v. INS, 864 F.2d 376, 378 (5th Cir.
   1989); accord Contreras-Martinez v. Sessions, 740 F. App’x 74, 75 (5th Cir.
   2018) (the dated transmittal letter “will generally start the appellate clock”




                                         5
Case: 19-60742      Document: 00515664839          Page: 6   Date Filed: 12/08/2020




                                    No. 19-60742


   (citing Karimian-Kaklaki v. INS, 997 F.2d 108, 111 (5th Cir. 1993))). We
   found a petition was timely, however, when the noncitizen claimed he did not
   receive notice of the Board’s decision and the record contained no evidence
   of the Board’s transmittal letter. See Ouedraogo, 864 F.2d at 378; accord
   Contreras-Martinez, 740 F. App’x at 75. In another case, we explained that a
   petition may be timely when the noncitizen presents evidence that the
   transmittal letter was not actually mailed on the day it was dated. See
   Karimian-Kaklaki, 997 F.2d at 111; accord Contreras-Martinez, 740 F. App’x
   at 75. The noncitizen must provide more than “‘unsupported, general’
   assertions” “to negate ‘objective evidence of the transmittal letter included
   in the record on appeal.’” Contreras-Martinez, 740 F. App’x at 75 (quoting
   Karimian-Kaklaki, 997 F.2d at 111).
          We apply a “mailbox rule”—a presumption that a document was
   received if it was mailed—to settle “disputes over mail receipt in many
   contexts,” Faciane v. Sun Life Assurance Co. of Canada, 931 F.3d 412, 421 n.9
   (5th Cir. 2019). The contexts include criminal cases, civil cases, and
   immigration cases. Id. Immigration statutes and regulations provide a specific
   iteration of the mailbox rule to govern service of hearing notices. Id. (citing
   Navarrete-Lopez v. Barr, 919 F.3d 951, 954–55 (5th Cir. 2019); Hernandez v.
   Lynch, 825 F.3d 266, 269–70 (5th Cir. 2016)). We have described the rule for
   immigration hearing notices as “fact-specific, flexible, and multi-factorial.”
   Navarrete-Lopez, 919 F.3d at 955.
          Here, the dispute over mailing is in the immigration context, but it is
   about receipt of a Board order—not receipt of a hearing notice. We need not
   decide whether the same standard applies, however. We conclude that under
   any iteration of the mailbox rule, Canales-Berrios has introduced evidence
   that overcomes the presumption of receipt. See Hernandez, 825 F.3d at 271
   (when a noncitizen “hir[es] an attorney to file a FOIA request so as to learn
   about his immigration status,” that “provides circumstantial evidence” of



                                         6
Case: 19-60742      Document: 00515664839          Page: 7     Date Filed: 12/08/2020




                                    No. 19-60742


   non-receipt); Navarrete-Lopez, 919 F.3d at 955 (self-serving affidavits can be
   “competent, standalone evidence to support a claim that notice was never
   received” when there are no evidentiary or credibility issues); see also id.
   (considering whether the noncitizen appeared to have been diligent or,
   rather, attempted to avoid proceedings).
          The government fails to refute this evidence by pointing only to the
   transmittal letter date. Compare Duron v. Albertson’s LLC, 560 F.3d 288, 291
   (5th Cir. 2009) (defendant failed to refute plaintiff’s sworn affidavit of non-
   receipt and records of seeking status updates from the agency, by providing
   only “a copy of the EEOC notice of right to sue with ‘10/4/04’ written in
   the ‘Date Mailed’ field”), with United States v. Ekong, 518 F.3d 285, 287 (5th
   Cir. 2007) (government overcame affidavit of non-receipt with “the affidavit
   of the legal assistant who prepared the letter and caused it to be mailed” and
   supporting business records (citing Custer v. Murphy Oil USA, Inc., 503 F.3d
   415, 421 (5th Cir. 2007))).
          Thus, we have jurisdiction to review the petition.
                                         B
          On petition for review of a Board decision, we review factual findings
   for substantial evidence and questions of law de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
                                        III
          Canales-Berrios asks us to vacate the Board’s order and remand for
   him to pursue cancellation of removal. He argues that he was entitled to
   notice of his hearing, despite his failure to provide his address, because the
   statute dictates only one consequence for a noncitizen’s failure to provide an
   address: the government is not obligated to notify the noncitizen of any
   change to the time or place of the hearing. He argues that the government is




                                         7
Case: 19-60742      Document: 00515664839           Page: 8    Date Filed: 12/08/2020




                                     No. 19-60742


   obliged to provide notice of the initial hearing, whether or not the noncitizen
   has provided an address. We should, he urges, reverse and overturn the
   Board’s decisions to the contrary—this case and Miranda-Cordiero,
   respectively. The government responds that we do not permit rescission
   when a lack of notice, which ordinarily provides grounds for rescission, was
   due to the noncitizen’s failure to uphold the obligation to provide contact
   information.
          Canales-Berrios concedes that ruling in his favor would require
   extension, modification, or reversal of existing law in this circuit. We held in
   Mauricio-Benitez v. Sessions that a noncitizen has a “statutory obligation to
   keep the immigration court apprised of his current mailing address,” and that
   “[f]ailure to receive notice of a removal hearing as a result of such an error is
   not grounds to reopen a removal proceeding or rescind an in absentia removal
   order.” 908 F.3d 144, 148 (5th Cir. 2018). This case followed long-
   established circuit precedent and confirmed that Pereira did not affect the
   address obligation. See Hernandez-Castillo v. Sessions, 875 F.3d 199, 205 (5th
   Cir. 2017) (“[T]he controlling statutory requirements, of which Hernandez-
   Castillo had personal notice, obligated him to keep the immigration court
   apprised of his current contact information.”); Gomez-Palacios v. Holder, 560
   F.3d 354, 361 (5th Cir. 2009) (same).
          Under the rule of orderliness we may not, sitting as “one panel of our
   court,” “overturn another panel’s decision, absent an intervening change in
   the law, such as by a statutory amendment, or the Supreme Court, or our en
   banc court.” Mercado v. Lynch, 823 F.3d 276, 279 (5th Cir. 2016) (quoting
   Jacobs v. Nat’l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008)). And
   Pereira changed nothing about the holdings of Mauricio-Benitez, Hernandez-
   Castillo, or Gomez-Palacios that address the noncitizen’s obligation to provide
   an address. The question of the noncitizen’s entitlement to notice is
   antecedent to the question in Pereira: the adequacy or deficiency of any such



                                           8
Case: 19-60742      Document: 00515664839          Page: 9    Date Filed: 12/08/2020




                                    No. 19-60742


   notice. We must follow Hernandez-Castillo and Gomez-Palacios unless Pereira
   unequivocally overturned them, which is not the case; at best, Pereira is “a
   mere ‘hint’ of how the Court might rule in the future” as to a noncitizen’s
   obligation to provide an address. Mercado, 823 F.3d at 279 (quoting United
   States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013)). And Pereira could not
   possibly overturn Mauricio-Benitez, which did not exist until four-plus
   months after Pereira. Compare Mauricio-Benitez, 908 F.3d at 144 (Nov. 8,
   2018), with Pereira, 138 S. Ct. at 2105 (June 21, 2018).
          Absent any entitlement to notice, Canales-Berrios’s remaining
   arguments cannot succeed. He says that the Board and this court have
   wrongly decided that a defective NTA may be cured by a subsequent hearing
   notice. See Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir. 2019); Matters of
   Mendoza-Hernandez & Capula-Cortes, 27 I. & N. Dec. 520, 520 (BIA 2019).
   But Canales-Berrios was not entitled to any notice. He has no room to argue
   that the notice he received was subpar. And we, as a panel, cannot disturb
   Pierre-Paul. See Mercado, 823 F.3d at 279.
          Last, Canales-Berrios asks for remand to pursue cancellation of
   removal. The government responds that cancellation is not before us; neither
   the IJ nor the Board addressed it because that “was unnecessary” after the
   Board reinstated the order of removal. As we have explained, noncitizens
   may raise a cancellation of removal defense during removal proceedings.
   Mauricio-Benitez, 908 F.3d at 148 n.1. And the removal proceedings ended
   when the removal order was reinstated. See id.
                                         IV
          We AFFIRM the Board’s decision.




                                          9